The opinion of the Court was delivered by
Manning, J.
The testimony taken below under our order and returned here with the judge’s report shews that the cheque of August *582' 16, 1884 was in full of Bessy Lutfc’s share of the Powell estate except a small sum left in the Hernsheim’s hands to cover certain contingencies, stated to he $247.16 in one place and in another $275.10.
The motion to dismiss must therefore prevail.
It is ordered that the appeal is dismissed, and that the defendants S. & I. Hernsheim recover of Charles Bauer tutor of Bessy Lutt the costs of taking testimony under our order and all other costs incident thereto.